 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with the efforts of the United Steelworkers of Amer-ica,AFL-CIO, to negotiate for or represent as exclusivebargainingagent theemployees in the bargaining unit described below.WE WILL, upon request, bargain with the above-named Union, as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody such an understandingin a signed agreement.The bargainingunit is:All employees in the following departments of Draper Corporation plantlocated at Hopedale, Massachusetts: department 38, department 86, depart-ment 35, department 46, department 34, department 69, department 43,and department 18, including inventory clerks, but excluding all otheremployees, the two department 18 employees permanently assigned todepartment 16, master mechanic, assistant master mehcanic, foremen,assistant foremen, office clerical employees, plant clerical employees, tech-nical employees, professional employees, guards, and supervisors, as definedin the Act.DRAPER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100 if they have any questions concerning this notice of compliancewith its provisions.James M. Casida, et al.andInternational Union of OperatingEngineers,AFL-CIO,and Local 351, International Union ofOperating Engineers,AFL-CIO.CaseNo. AO-84.May 10,1965.ORDER DISMISSING PETITION FOR ADVISORY OPINIONA petition was filed on April 22, 1965, by James M. Casida and 27other individuals, herein called the Petitioners, pursuant to Sections102.98 and 102.99 of the Board's Rules and Regulations, Series 8, asamended, for an Advisory Opinion with respect to a jurisdictionalissue raised in a damage suit for alleged breach of contract and fraudu-lent representations instituted by the Petitioners in the State DistrictCourt of Hutchinson County, Texas, against International Union ofOperating Engineers, AFL-CIO, and Local 351, International Unionof Operating Engineers, AFL-CIO, herein called the Unions.The State court action was instituted after the General Counsel hadrefused to issue a complaint upon unfair labor practice charges filedby the Petitioners and had dismissed the charges.The judgment ofthe State District Court awarding damages was appealed to the Courtof Civil Appeals for the Seventh Supreme Judicial District of Texasat Amarillo, Texas, which reversed the judgment on the ground thatthe matters in litigation had been preempted by the National Labor152 NLRB No. 58. McANALLYENTERPRISE, INC.527RelationsAct, as amended.The Supreme Court of Texas did notdisturb the reversal.On March 29, 1965, the Supreme Court of theUnited States denied the Petitioners' petition for writ of certiorari.Petitioners are filing a motion for rehearing.In the petition for advisory opinion, the Petitioners have requestedthat the Board issue an opinion that their "causes of action have notbeen preempted by the `Labor Management Relations Act."'Noresponses as provided by the Board's Rules and Regulations have beenfiled by the Unions.The National Labor Relations Board has duly considered the allega-tions of the petition.The Board's advisory opinion procedures "aredesigned primarily to determine questions of jurisdiction by applica-tion of the Board's discretionary standards to the `commerce' opera-tions of an employer." 1As the issue posed herein by the Petitionersrelates to whether the subject matter of the State court proceedingsis preempted by the Act and does not concern questions of the appli-cability of the Board's discretionarycommercestandards, it does notfallwithin the intendment of the Board's Advisory Opinion rules .2For these reasons, we shall dismiss the Petition for Advisory Opinionherein.[The Board dismissed, for the reasons set forth above, the Petitionfor Advisory Opinion.]'Broward County Port Authority,144 NLRB 1539;Interlake Steamship Companyand Pickand8 Mather &Co.,138 NLRB 576 and cases cited therein.2 Ibid.McAnally Enterprise,Inc.'andMeat Cutters Local 439, Amal-gamated Meat Cutters & Butcher Workmen of North America,AFL-CIO;'and Sales Drivers & Dairy Employees Local 166,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,'Joint Petitioners.Case No.91-RC-9179.May 10, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerRobert Arey.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter, theEmployer and Joint Petitioners filed briefs with the National LaborRelations Board.IThe names of the Employer and theJoint Petitionersappear in thecaption asamended at the hearing.152 NLRB No. 50.